          Case 1:19-cv-06950-VM Document 26 Filed 09/12/19 Page 1 of 2


Jason M. Drangel (JD 7204)
jdrangcl@,ipcounselors.com
Ashly E. Sands (AS 7715)
asands(a),ipcounselors.com
Bricanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiffs
Spin Master Ltd and Spin 1\tlaster, Inc.

                             UNITED STATES DISTRI T COURT
                            SOUTHERN DISTRICT OF EW YORK


                                                        I
                                                        I
                                                        I
 SPIN MASTER LTD. and SPIN MASTER, I
                                   I
 INC.,                             I
                                   I
                                   I
 Plaintijj'i                       I
                                   I
                                                        I
                                                        I
                                                        I
                                                        I
 v.                                                     I
                                                        I
                                                        I
                                                        I
                                                        I
                                                                CIVIL ACTION No.
 18699055609@163.eom, et al.,                           I
                                                        I        19-cv-6950 (VM)
                                                        I
 Defendants                                             I
                                                        I
                                                        II
                                                        I
                                                        II
                                                        I




                          NOTICE OF VO LUNTARY               ISMISSAL


PURSUANT TO Rule 41(a)(l)(A)(i) of the Federal R Jes of Civil Procedure, Plaintiffs Spin
Master Ltd. and Spin Master, Inc. ("Spin Master" or "Pia ntiffs"), by their undersigned attorneys,
hereby give notice of dismissal of all claims against Defendants ajin store and Electronic
Accessories International in the above-captioned action, with prejudice, and with each party to
bear its own attorneys' fees, costs and expenses.




                                                    1
        Case 1:19-cv-06950-VM Document 26 Filed 09/12/19 Page 2 of 2




Dated: September 11, 2019                       Respectfully submitted,




                                          BY:
                                                 Brieanne Seu        S 3711)
                                                 bscully@ipcounselors.com
                                                 EPSTEIN DRANGEL LLP
                                                 60 East 42 nd Street, Suite 2520
                                                 New York, NY 10165
                                                 Telephone: (212) 292-5390
                                                 Facsimile: (212) 292-5391
                                                 Attorneys/or Plaintiff~·
                                                 Spin Master Ltd. and Spin Master,
                                                 Inc.


It is so ORDERED.

Signed at New York, NY on   l ?--M-Ji&,2019.




                                      2
